Miller, Judge.
The petitioner, Joseph Sellers, husband and guardian of Sonja Smith Sellers, filed with the probate court a “PETITION TO COMPROMISE DOUBTFUL CLAIM OF INCAPACITATED ADULT AND MOTION TO APPROVE TRUST.” Sonja Sellers suffered a closed head injury in an automobile accident and is incapacitated. The probate court, pursuant to OCGA § 29-2-16 (b), authorized the petitioner to consummate a settlement on behalf of Mrs. Sellers of all claims as a result of the accident. The court further ruled that it was without authority to allow Mr. Sellers as guardian to create a trust intended for the settlement proceeds and denied the petitioner’s motion. The petitioner appeals this denial.
OCGA § 29-2-16 (b) states that a court-approved compromise “may involve a structured settlement or creation of a trust on such terms as the court approves” (Emphasis supplied.) Therefore, the probate court had the authority to approve the creation of the trust by the guardian and erred in denying the petitioner’s motion on that ground.

Judgment reversed and case remanded for proceedings consistent with this opinion.


Pope, P. J., and Mikell, J., concur.